341 F.2d 296
Sam BROADHEAD and Jack Stack, Jr., Appellants,v.TRI-STATE OIL TOOL COMPANY OF ARKANSAS, Appellee.
No. 21566.
United States Court of Appeals Fifth Circuit.
Feb. 15, 1965.

E. L. Snow, J. A. Covington, Meridian, Miss., of Snow, Covington, Shows & Watts, Meridian, Miss., for appellants.
W. E. Morse and Morse & Morse, Jackson, Miss., for appellee.
Before BROWN and BELL, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
This is an appeal from a judgment, based on a jury verdict, in favor of plaintiff.  The record reveals that the case was fairly tried and properly presented.  There was ample evidence to support the verdict.  We affirm.